Case 7:17-cv-02631-VB Document 95 Filed 04/30/21 Page 1of1

DRAKE |

ATTORNEYS AT LAW

yy PLLC 555 Hudson Valley Avenue, Suite 100
H New Windsor, New York 12553

 

Phone: 845-561-0550
Fax: 845-561-1235

James R. Loeb www.drakeloeb.com

Richard J. Drake, retired

Glen L. Heller*
Marianna R. Kennedy
Cary J. Gogerty | April 30, 2021
Stephen J. Gaba
Adam L. Rodd
Dominic Cordisco .
Ralph L. Puglielle, jr. Via ECF ; .
Nicholas A. Pascale Hon, Vincent L. Briccetti
The Hon. Charles L. Brieant Jr.
Alana R. Bartley Federal Building and United States Courthouse
Aaron C. Fitch Courtroom 620
Judith A. Waye
Michael Martens 300 Quarropas Street

White Plains, New York 10601-4150
Jennifer L. Schneider
Managing Attorney Re: Snowden v. Solomon

Case No.,: 17-cy-02631
Our File No.: 08977-68463

*LL.M. in Taxation

Dear Judge Briccetti:

In accordance with the Court's March 25, 2021 Order, I am writing to advise
that the Second Circuit Court of Appeals has denied the plaintiff's petition for a panel
rehearing or, in the alternative, for a rehearing en banc. (A copy of the Court of
Appeals’ Order is enclosed.) For the reasons set forth in my March 18, 2021 letter
(Doc. No. 90), it is respectfully requested that the Court schedule a conference in
connection with the Village of Monticello’s contemplated Rule 60 motion. I thank the
Court for its consideration.

Respectfully,

RALPH L, PUGLIELLE, JR.

RLP/1w/963707
Enclosure

Via ECF
ce: Michael H. Sussman, Esq.

Writer's Direct

Phone: 845-458-7341

Fax: 845-458-7342
rpugliclHle@drakelocb.com

 
